—Appeal from a judgment of Wayne County Court (Kehoe, J.), entered May 23, 2000, convicting defendant after a jury trial of, inter alia, felony driving while intoxicated.
*824It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [ii]) and aggravated unlicensed operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3] [a] [i]). Defendant failed to preserve for our review his contentions that his arraignment on the special information filed pursuant to CPL 200.60 (see, CPL 470.05 [2]) was untimely and that County Court erred in failing to require transcription of the precharge conference in chambers, and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We reject the further contention of defendant that he was entitled to be present during the precharge conference in chambers (see, People v Velasco, 77 NY2d 469, 472). Contrary to defendant’s remaining contentions, the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495) and the sentence is not unduly harsh or severe. Present — Pigott, Jr., P.J., Pine, Wisner, Burns and Lawton, JJ.